Name: Commission Regulation (EEC) No 1178/89 of 28 April 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /54 Official Journal of the European Communities 29. 4. 89 COMMISSION REGULATION (EEC) No 1178/89 of 28 April 1989 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 27 April 1989 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1579/74 of the Commission (,0), as last amended by Regulation (EEC) No 1740/78 ("J, the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy 0, as last amended by Regu ­ lation (EEC) No 1636/87 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1081 /89 f), Article 1 Whereas Council Regulation (EEC) No 1906/87 (8) amended Council Regulation (EEC) No 2744/75 (9) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 1081 /89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7 . 1988 , p. 16 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 197, 26. 7 . 1988, p. 30 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (6) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 114, 27. 4. 1989, p. 24 . (8) OJ No L 182, 3 . 7 . 1987, p. 49 . ( ») OJ No L 281 , 1 . 11 . 1975, p. 65 . This Regulation shall enter into force on 1 May 1989. ( 10) OJ No L 168, 25 . 6. 1974, p. 7 . (") OJ No L 202, 26. 7 . 1978, p. 8 . 29 . 4. 89 Official Journal of the European Communities No L 121 /55 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 28 April 1989 altering die import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal Third countries(other than ACP or OCT) ACP or OCT 1102 90 30 86,46 171,15 165,11 1103 12 00 86,46 171,15 165,11 1103 19 10 119,55 230,59 224,55 1103 29 10 119,55 230,59 224,55 1103 29 30 86,46 171,15 165,11 1104 12 10 48,59 96,58 93,56 1104 12 90 95,40 189,50 183,46 110419 30 119,55 230,59 224,55 1104 2210 83,44 168,13 165,11 1104 22 30 83,44 168,13 165,11 1104 22 50 74,51 149,79 146,77 1104 22 90 48,59 96,58 93,56 1104 29 10*20 0 86,89 168,94 165,92 1104 29 30*20 0 103,92 202,62 199,60 1104 29 95 67,34 130,27 127,25 (*) TARIC code : rye.